[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-2003

                      JULIE INTRAVAIA STOKES,

                       Plaintiff, Appellant,

                                 v.

                        STANLEY R. MERSON and
                     CENTER FOR MENTAL HEALTH AND
                      RETARDATION SERVICES, INC.

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS


              [Hon. Nancy Gertner, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                Torruella and Lipez, Circuit Judges.


     Julie Intravaia Stokes on brief pro se.
     Rebecca J. Wilson, Sandra P. Criss and Peabody & Arnold LLP,
on brief for appellee Stanley R. Merson.
     Jocelyn M. Sedney, BBO and Brody, Hardoon, Perkins & Kesten on
brief for appellee Center for Mental Health and Retardation
Services, Inc.


                           June 20, 2002
           Per Curiam.       The district court dismissed this case

for a lack of prosecution and a failure to comply with the

court's discovery orders. Almost a year later, plaintiff moved

for relief from the judgment under Fed. R. Civ. P. 60(b)(1)

and/or 60(b)(6), alleging that she had been impeded from

prosecuting her case and complying with discovery orders by an

episode of mental illness.         The district court denied relief

from the judgment in an endorsed order and plaintiff appeals

this denial of her Rule 60(b) motion.

           The summary denial of relief under Rule 60(b) was not
an abuse of discretion.          Plaintiff's unsupported allegation

that she suffered from mental illness was insufficient to
excuse   the   neglect      of   her    lawsuit       under    Rule    60(b)(1),
especially since she was represented by counsel throughout the

proceedings below.       There was no showing that plaintiff was
incapable of cooperating with her attorney, who also filed the
Rule 60(b) motion on her behalf, and no showing that the

attorney was in any way disabled.                Rule 60(b)(6) is not an
alternative    path   for    pursuing        relief    based    on    "excusable
neglect" and, anyway, plaintiff has not shown that she was

"faultless in the delay" as would be required for any relief
under Rule 60(b)(6). See Davila-Alvarez v. Escuela de Medicina

Universidad Central Del Caribe, 257 F.3d 58, 63 (1st Cir.

2001).

           Affirmed.




                                       -2-